DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

Status of Claims
Claims 1, 7, 8, 15-16, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
	
Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 8, filed 18 November 2020, with respect to the 35 U.S.C. § 112 rejection of claim 7 have been fully considered, and are persuasive in view of the amendments. Therefore, the rejection has been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 9-11, filed 18 November 2020, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive in view of the amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 11-21, filed 18 November 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive in view of the amendments. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record are Greystoke (U.S. Pre-Grant Pub. No. 20150012467), Ginsburg (U.S. Pre-Grant Pub. No. 20030154142), Williams (U.S. Pre-Grant Pub. No. 20020194794), Phillips (U.S. Pre-Grant Pub. No. 20070043655), Givoly (U.S. Patent No. 7640192), Carr (U.S. Pre-Grant Pub. No. 20140156401), Horowitz (U.S. Pre-Grant Pub. No. 20150100354), Aydin (“Personalized Dynamic Pricing of Limited Inventories”, 2009), and Lin (“Dynamic pricing with real-time demand learning”, 2006).
The following is an examiner’s statement of reasons for allowance:
Greystoke discloses a system and method for assessing a true value of a product in real-time. Although the reference teaches assessing a true value of a product in real-time, the reference is silent on calculating prices for immediate-future inventory levels.
Ginsburg discloses a system and method for maximizing revenue on perishable products, such as ticket inventory. Although the reference teaches obtaining the history of a buyer with respect to purchases, obtaining available inventory information, and generating a plurality of product prices, the reference is silent on calculating an optimal value of inventory.
Williams discloses a system and method for inventory management. Although the reference teaches using an optimization algorithm in order to compute the value of inventory, the reference is silent on calculating prices in parallel.
Phillips discloses a system and method for customized price optimization. Although the reference teaches simultaneously determining multiple preferred prices, the reference is silent 
Givoly discloses a system and method for dynamic pricing. Although the reference teaches writing latest price updates to a price stack, the reference is silent on deconstructing a multi-period nonconvex problem into one dimensional searches using Lagrangian dual values for the value of inventory and generating respective sliced work load processes for the one dimensional searches.
Carr discloses a system and method for anticipating consumer behavior and determining transaction incentives for influencing consumer behavior. Although the reference teaches determining that a customer is likely to purchase a product at a certain time period, the reference is silent on reserving a quantity of product until a specific time.
Horowitz discloses a system and method for ticket inventory control. Although the reference teaches reserving a quantity of product until a specific time, the reference is silent on deconstructing a multi-period nonconvex problem into one dimensional searches using Lagrangian dual values for the value of inventory and generating respective sliced work load processes for the one dimensional searches.
Aydin discloses a method for personalized dynamic pricing of limited inventories. Although the reference discusses making a personalized price offer depending on a customer’s willingness to pay, inventory level, and time, the reference is silent on deconstructing a multi-period nonconvex problem into one dimensional searches using Lagrangian dual values for the value of inventory and generating respective sliced work load processes for the one dimensional searches.
Lin discloses a method for dynamic pricing with real-time demand learning. Although the reference teaches reserving a quantity of product until a specific time, the reference is silent on deconstructing a multi-period nonconvex problem into one dimensional searches using 

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-20 are allowable.

Additionally, the claims recite a series of steps for calculating and updating optimal value of inventory and prices for inventory and further recommending product pricing to a customer, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, and sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claims recite an abstract idea. However, the abstract idea is integrated into a practical application by providing improvements to the functioning of a computer and other technology or technical field. Specifically, the claims recite sliced work load processes leading to offloading the computing power required over various processing devices. Such distributed network infrastructure further enables consistent updating of prices to remain compatible with the inventory so the prices and remaining inventory stay in sync. Therefore, the claims are not directed to an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                            
/GEORGE CHEN/Primary Examiner, Art Unit 3628